Citation Nr: 1339505	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana  


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  A subsequent rating action of April 2011 confirmed and continued the denial of service connection for tinnitus.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a videoconference hearing with the undersigned in June 2013.  A transcript is associated with the electronic portion of the claims file.  


FINDING OF FACT

The Veteran has current tinnitus which had causal origin in active service.  
	

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran alleges having developed tinnitus while on active duty.  He contends that he first began to appreciate a ringing in his ears during his third year of active service and that the ringing was intense during his periods of exposure to loud aircraft noises.  He asserts that he did not know the condition had a specific name until many years after his separation, and only filed his claim upon learning that tinnitus was something for which service connection could be granted.  

The Veteran was afforded a VA examination in April 2011.  The associated report, essentially, determined that hearing symptoms of any sort were not reported during service and therefore it was not as least as likely as not that the condition had origins in active service.  The examiner, however, misidentified the Veteran's service dates as having occurred between 1986 and 1991, and did not provide any rationale save for noting that complaints were not noted in service.  Accordingly, the opinion is flawed and is not assigned significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the associated report, however, it was noted that the Veteran stated that his tinnitus had been present in excess of 20 years.  

Tinnitus is uniquely identifiable by the senses, and is defined as a ringing in the ears.  It is a condition simple in nature and can only be perceived by the person experiencing it.  Accordingly, this condition is something which the Veteran, as a layperson, is competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's explanation of him being unaware that his condition had a specific diagnostic name, and his allegations of beginning to experience the ringing while working around loud aircraft noises, are credible in light of the circumstances of his military service (aircraft mechanic) and of his lack of a medical background.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, the Veteran is competent to diagnose his tinnitus and he has established that this condition began in service and persists to this day.  His assertions are credible and as there is no evidence of any significant probative value to weigh against such a contention, the requirements of service connection have been met.  

Accordingly, the claim is granted.  


                                                               ORDER

Service connection for tinnitus is granted.  



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


